Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed April 7, 1980, on his conviction of grand larceny in the second degree, upon his plea of guilty, the sentence being a definite prison term of six months and a fine of $2,500. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to a fine of $2,500 and intermittent imprisonment for a period of six months, to be served on each weekend from 8:00 a.m. Saturday until 5:00 p.m. Sunday, with defendant to receive credit for time already served. As so modified sentence affirmed. The sentence was excessive to the extent indicated. Damiani, J. P., Mangano, Margett and Martuscello, JJ., concur.